EXHIBIT 10.20

NOTE AMENDMENT AGREEMENT

 

THIS NOTE AMENDMENT AGREEMENT (this “Agreement”) is entered into on August 19,
2016 (the “Execution Date”) by and between RLJ Entertainment, Inc., a Nevada
corporation (“Borrower”), JH Investment Partners III, LP, JH Partners Evergreen
Fund, LP, JH Investment Partners GP Fund III, LLC, and Forrestal, LLC (each a
“Holder,” and collectively, “Holders”). Holders and Borrower shall be referred
to herein as the “Parties.”

 

RECITALS

 

 

A.

Borrower executed certain Unsecured Subordinated Promissory Notes in favor of
each Holder as more fully set forth on Exhibit A to this Agreement
(collectively, the “Outstanding Notes”). The balance of the Outstanding Notes as
of the date of this Agreement is set forth on Exhibit A. Capitalized terms used
and not defined herein have the meanings set forth in the Outstanding Notes.

 

B.

Concurrent with the execution of this Agreement, the Company is entering into
that certain Investment Agreement (the “Investment Agreement”) with [INVESTOR],
a Delaware corporation (the “Investor”) whereby the Investor will extend a
senior secured loan to the Company (the “Senior Secured Loan”) and the Company
will issue to the Investor a warrant (the “Warrant”) granting the Investor
rights to convert the Senior Secured Loan into Common Stock; and

 

C.

In connection with entering into the Investment Agreement, the Company has
requested that the Holders (i) consent to certain amendments of the Outstanding
Notes and (ii) waive any defaults under the Outstanding Notes and the right to
exercise remedies in connection with any Change of Control arising from the
Warrant.

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

1.Amendment of Notes.  The Holders hereby consent to the amendment of the terms
of the Outstanding Notes as set forth on Exhibit B attached hereto (the
Outstanding Notes as so amended, the “Amended Notes”).  

 

2.Consent and Waiver of Default. Upon the execution of this Agreement, Holders
hereby consent to the execution of the Investment Agreement and the transactions
contemplated thereby, and irrevocably and unconditionally waive any existing
defaults, Events of Default (as defined in the Outstanding Notes) under the
Outstanding Notes (the “Existing Defaults”) or any right to exercise remedies
upon a Change of Control in connection with the issuance or subsequent exercise
of the Warrant; provided, however, that such waiver shall in no way obligate
Holders to provide any further waiver of any other default or Event of Default
(whether similar or dissimilar, including any further default or Event of
Default resulting from a failure to comply with the terms of the Amended Notes).
Other than in respect of the Existing Defaults, this waiver shall not preclude
the future exercise of any right, power, or privilege available to Holders
whether under the Amended Notes or otherwise.

 

3.Conditions.  The Parties specify the following conditions to the effectiveness
of the Amended Notes and the above consent and waiver.    

 

--------------------------------------------------------------------------------

 

 

(a)Execution and Delivery of this Agreement. Each Party shall have executed and
delivered this Agreement.

 

(b)Investment Agreement Closing. The closing of the Investment Agreement shall
be held concurrently with the closing under this Agreement.

 

4.Miscellaneous.

 

(a)Counterparts. This Agreement may be executed in counterparts, by the Parties
hereto on the same or separate counterparts, and each such counterpart, when
executed and delivered, shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
by telecopy, facsimile or email transmission of any executed signature page to
this Agreement shall constitute effective delivery of such signature page.

(b)Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

(c)Governing Law. The validity of this Agreement, the construction,
interpretation, and enforcement hereof, the rights of the parties hereto with
respect to all matters arising hereunder or related hereto, and any claims,
controversies or disputes arising hereunder or related hereto shall be
determined under, governed by, construed and enforced in accordance with the
laws of the State of New York.

 

 

*Signatures on Next Page*

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Note Amendment Agreement as
of the Execution Date set forth above.

 

BORROWER

RLJ ENTERTAINMENT, INC.,

By:/s/ MIGUEL PENELLA
Name: Miguel Penella
Title: Chief Executive Officer

HOLDERS

FORRESTAL, LLC

By: JH Evergreen Management, general partner

By: /s/STEPHEN BAUS
Name: Stephen Baus
Title: Manager

JH PARTNERS EVERGREEN FUND, LP

By: JH Evergreen Management, general partner

By: /s/STEPHEN BAUS
Name: Stephen Baus
Title: Manager

JH INVESTMENT PARTNERS III, LP

By: JH Evergreen Management, general partner

By: /s/STEPHEN BAUS
Name: Stephen Baus
Title: Manager

 

--------------------------------------------------------------------------------

 

JH INVESTMENT PARTNERS GP FUND III, LLC

By: JH Evergreen Management, general partner

By: /s/STEPHEN BAUS
Name: Stephen Baus
Title: Manager




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Post Conversion Subordinated Debt Balance as of May 15, 2016

 

Note Holder

10/3/2012
Original Note

5/15/2013
Interest Note

5/15/2014
Interest Note

5/15/2015
Interest Note

5/15/2016
Interest Note

TOTAL

 

 

 

 

 

 

 

JH Partners Evergreen Fund, LP

$4,864,745.14

$79,376.42

$326,312.02

$347,848.62

$46,994.59

$5,665,276.79

 

 

 

 

 

 

 

Forrestal LLC

$651,244.16

$10,626.13

$43,683.44

$46,566.55

$6,291.17

$758,411.45

 

 

 

 

 

 

 

JH Investment Partners III, LP

$657,940.60

$10,735.40

$44,132.62

$47,045.37

$6,355.86

$766,209.84

 

 

 

 

 

 

 

JH Investment Partners GP Fund III, LLC

$302,342.85

$4,933.23

$20,280.22

$21,618.72

$2,920.70

$352,095.71

 

 

 

 

 

 

 

John Avagliano

$158,893.28

$2,592.61

$10,658.07

$11,361.50

$1,534.95

$185,040.41

 

 

 

 

 

 

 

Ray Gagnon

$19,861.66

$324.08

$1,332.26

$1,420.19

$191.87

$23,130.05

 

 

 

 

 

 

 

Producers Sales Organization

$337,648.22

$5,509.29

$22,648.40

$24,143.19

$3,261.76

$393,210.86

 

 

 

 

 

 

 

Theodore S. Green

$397,233.20

$6,481.52

$26,645.17

$28,403.75

$3,837.37

$462,601.01

 

 

 

 

 

 

 

Taylor Rettig

$10,090.91

$164.65

$676.87

$721.54

$97.48

$11,751.45

 

 

 

 

 

 

 

Outstanding Balance

$7,400,000.00

$120,743.33

$496,369.06

$529,129.42

$71,485.75

$8,617,727.56

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Amendments to Outstanding Notes

 

 

1.

In each Outstanding Note, the words “payable on the date (the “Maturity Date”)
that is six months after the latest original stated maturity date of the McLarty
Loan (as defined below) as set forth in that certain Credit and Guaranty
Agreement, dated as of September 11, 2014, (as same may be amended, modified,
supplemented and/or restated from time to time, including any refinancing
thereof in whole or in part, the “Credit Agreement”), by and between the
Borrower, the other borrowers and the guarantors party thereto, the Lenders
party thereto and McLarty Capital Partners SBIC, L.P. as Administrative Agent
(the loans, indebtedness and other obligations thereunder from time to time
being hereafter collectively referred to as the “McLarty Loan”, which term
includes any refinancings, renewals or replacements of the foregoing (including,
without limitation, any refinancings, renewals or replacements provided by
different lenders or a different administrative agent)),” shall be deleted in
its entirety and replaced with the following:

 

“payable in the amounts and on the Payment Dates (as defined below) set forth in
Section 1.1 hereof,”

 

 

2.

The last sentence of the first paragraph of each Outstanding Note is hereby
deleted.

 

 

3.

The following definition shall be added to each Outstanding Note, in appropriate
alphabetical order:

 

“AMC Loan” shall mean the loans and other obligations under the Credit
Agreement.”

 

“Credit Agreement” shall mean that certain Credit and Guaranty Agreement, dated
as of [●], 2016, (as same may be amended, modified, supplemented and/or restated
from time to time, including any refinancing thereof in whole or in part), by
and between the Borrower, the other borrowers and the guarantors party thereto,
the lenders party thereto and [AMC] as administrative agent and collateral
agent.”

 

 

4.

Each reference in each Outstanding Note to the “McLarty Loan” shall be deleted
and replaced with the phrase “AMC Loan”.

 

 

5.

Section 1.1 of each Outstanding Note shall be deleted in its entirety and
replaced with the following:

 

“Borrower shall pay to the Holder an amount in cash representing the Principal
Amount outstanding on the following payment dates (each, a “Payment Date”) in
the respective amounts set forth opposite such dates, together with all accrued
and unpaid Interest on such Principal Amount.  To the extent that the principal
amount under any Note is paid on or before the payment dates listed below, then
the proportion of the Principal Amount paid hereunder shall not be less than the
proportion of principal paid on the other Notes.”

 

 



 

--------------------------------------------------------------------------------

 

Payment Date

Principal Amount

September 30, 2017

25% of the Principal Amount outstanding as of [CLOSING DATE]

 

December 31, 2017

25% of the Principal Amount outstanding as of [CLOSING DATE]

 

March 31, 2018

25% of the Principal Amount outstanding as of [CLOSING DATE]

 

July 31, 2018

The remaining Principal Amount1

 

 

 

6.

Section 3.2 of each Outstanding Note shall be deleted in its entirety and
replaced with the following:

 

“Upon the occurrence of any Event of Default and at all times thereafter during
the continuance thereof, or in the event of any Change of Control: (a) subject
to the terms of the Subordination Agreement, at the option of the Requisite
Holders exercised by written notice to the Borrower, all obligations under this
Note and/or any other Notes shall become immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived, (b) this Note shall bear interest at the default rate provided
above, and (c) subject to the terms of the Subordination Agreement and any
limitations imposed by any subordination agreement required under Section 5.3
below, the Holder may file suit against the borrower on this Note; provided,
however, that (i) in the case of Sections 3.1(d) and 3.1(e) above and (ii) in
the event that Borrower fails, over two consecutive Payment Dates, to pay the
Principal Amounts set forth in Section 1.1, all obligations under this Note
and/or any other Notes (including the payment of default interest) shall be
automatically due and payable, regardless of any action or forbearance in
respect of any prior or ongoing Event of Default which may be inconsistent with
such automatic acceleration.”

 

1 

Because the Principal Amount will increase in 2017 and 2018 due to the issuance
of Interest Notes, the final payment under this schedule will be higher than the
other principal payments.

 